t c summary opinion united_states tax_court ruben jauregui petitioner v commissioner of internal revenue respondent docket no 7194-14s filed date ruben jauregui pro_se catherine g chang and daniel v triplett jr for respondent summary opinion vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioner is entitled to deduct business_expenses of dollar_figure on schedule c profit or loss from business whether petitioner is entitled to deduct tax_return preparation fees of dollar_figure and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and are so found the stipulated facts are incorporated herein by this reference petitioner resided in california when he petitioned the court in petitioner was employed full time as a production manager at a company that manufactures underwater welding equipment petitioner also operated a carpentry business as a sole_proprietor where he sold wooden parts used in the construction of furniture petitioner conceded that compensation of dollar_figure that he received from a rudin inc should be reported as gross_receipts on his schedule c and not as wages as originally reported on his return petitioner timely filed a form_1040 u s individual_income_tax_return for where he reported total wage income of dollar_figure deducted unreimbursed employee_expenses of dollar_figure and deducted tax_return preparation fees of dollar_figure on date respondent issued petitioner a notice_of_deficiency for disallowing the unreimbursed employee expense deduction and tax_return preparation fee deduction and imposing an accuracy-related_penalty of dollar_figure under sec_6662 petitioner timely filed a petition with this court in response to the notice_of_deficiency on date petitioner faxed to respondent an unsigned and undated copy of a form 1040x amended u s individual_income_tax_return on the amended_return petitioner reallocated items he had previously included in wage income and unreimbursed employee_expenses to a schedule c i burden_of_proof discussion as a general_rule the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 there are exceptions to this rule sec_7491 shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer meets certain preliminary conditions 116_tc_438 this case is decided on the preponderance_of_the_evidence and is not affected by the burden_of_proof or sec_7491 ii deductions generally sec_162 permits a taxpayer to deduct ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business see 403_us_345 a trade_or_business expense is ordinary if it is normal or customary within a particular trade business or industry and it is necessary if it is appropriate and helpful for the development of the business 320_us_467 welch v helvering u s pincite the term trade_or_business in sec_162 includes the trade_or_business of being an employee 54_tc_374 a taxpayer ordinarily must maintain adequate_records to substantiate the amounts of his or her income and entitlement to any deductions or credits claimed see sec_6001 sec_1_6001-1 income_tax regs if however a taxpayer with inadequate or nonexistent business records is able to prove that he or she paid_or_incurred a deductible business_expense but does not prove the amount of the expense we may estimate the amount allowable in some circumstances cohan_rule see 39_f2d_540 2d cir the taxpayer must introduce sufficient evidence to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir 85_tc_731 in estimating the amount allowable we bear heavily upon the taxpayer who failed to maintain required records and to substantiate expenses underlying deductions as the code requires see cohan v commissioner f 2d pincite for certain kinds of business_expenses sec_274 overrides the cohan_rule see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_274 provides that no deduction is allowed with respect to travel entertainment and listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the taxpayer’s relationship to the person or persons entertained sec_280f defines listed_property as inter alia any passenger_automobile or any other_property used as a means of transportation regulations interpreting the requirement under sec_274 that travel_expenses be substantiated by adequate_records generally provide that a taxpayer must maintain an account book a diary a log a statement of expense trip sheets or a similar record prepared contemporaneously with the use or expenditure and documentary_evidence eg receipts or bills of the expenses see sec_1 c iii income_tax regs sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate an element of an expense however the regulations provide that a taxpayer may establish an element by his own statement whether written or oral containing specific information in detail as to such element sec_1 5t c i temporary income_tax regs fed reg date see also furnish v commissioner tcmemo_2001_286 slip op pincite citing watson v commissioner t c memo iii schedule c deductions petitioner initially claimed--presumably in relation to his job as a production manager--several items of expense on his schedule a itemized_deductions as an unreimbursed employee business_expenses deduction but petitioner later filed an amended_return and argued at trial that the expenses should have been reported on a schedule c as business_expenses related to his carpentry business respondent argues that in either case petitioner has not substantiated the expenses underlying the deductions a mileage expense the first issue is whether petitioner is entitled to deduct dollar_figure in mileage expenses he reported on his return a taxpayer’s cost of commuting between the taxpayer’s residence and the taxpayer’s place of business or employment generally is a nondeductible personal_expense sec_1_162-2 sec_1_262-1 income_tax regs however the cost of going between one business location and another is generally deductible under sec_162 see 32_tc_947 aff’d per curiam 283_f2d_865 5th cir deductions for vehicle expenses that are business_expenses will be disallowed in full unless the taxpayer satisfies the strict substantiation requirements in sec_274 sec_280f petitioner testified that he drove miles per week the entire year in connection with his carpentry business petitioner’s only evidence was a single sheet of paper on which he performed a simple math calculation estimating his total miles driven in petitioner did not produce a mileage log detailing the specific trips distances or purpose for each trip therefore we find that petitioner has not satisfied the stricter substantiation requirements under sec_274 and accordingly is not entitled to a deduction for mileage expenses b uniforms and protective clothing petitioner argues that he is entitled to deduct an expense of dollar_figure incurred in purchasing uniforms and protective clothing expenses for uniforms are deductible if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general use as ordinary clothing and the uniforms are not worn as ordinary clothing 30_tc_757 wasik v commissioner tcmemo_2007_148 beckey v commissioner tcmemo_1994_514 petitioner provided no documentation substantiating his expenses for uniforms or protective clothing additionally there is no evidence in the record we can consult in determining whether the alleged clothing was required for employment adaptable to general use as ordinary clothing or worn as ordinary clothing accordingly we find that petitioner is not entitled to deduct the expense c tools petitioner argues that he is entitled to deduct an expense of dollar_figure for work tools petitioner produced four receipts showing a total of dollar_figure spent on tools in we find the receipts sufficient to substantiate dollar_figure in expenses accordingly petitioner is entitled to a deduction of dollar_figure but is not entitled to deduct any excess_amount he reported on his return d tires petitioner argues that he is entitled to deduct an expense of dollar_figure incurred in purchasing tires for his vehicle petitioner did not produce any documentation to substantiate the expense accordingly we find that petitioner is not entitled to a deduction for the cost of purchasing tires e contract labor petitioner argues that he is entitled to deduct dollar_figure he allegedly paid to third-party individuals in the operation of his carpentry business petitioner’s carpentry business was limited to the production of wooden legs used in the construction of sofas in the course of operating his business petitioner would first receive orders from a single furniture company for the wooden legs petitioner would then outsource the initial manufacturing to two individuals finally petitioner would apply the finishing touches to the wooden legs before delivering them to the furniture company petitioner alleges that he paid a total of dollar_figure in cash to the two individuals to whom he outsourced the initial manufacturing petitioner provided the court with two forms 1099-misc miscellaneous income showing the payments however the forms were never mailed to or otherwise filed with respondent petitioner testified that amounts on one of the forms may have been overstated petitioner also provided copies of purchase orders which alleged payments to the two individuals in a total amount of dollar_figure we find that the forms are unreliable and inadequate records but that the purchase orders and petitioner’s supporting testimony are sufficient to substantiate a total dollar_figure deduction accordingly petitioner is entitled to deduct dollar_figure but not the excess_amount he claimed on his return iv tax_return preparation fees petitioner initially claimed a deduction of dollar_figure on his return for tax_return preparation fees petitioner alleged at trial that he had incurred an expense of dollar_figure in preparing his return respondent argues that petitioner is not entitled to a deduction for tax_return preparation fees because he has failed to provide adequate substantiation or alternatively that petitioner is entitled to only a dollar_figure deduction a taxpayer may deduct ordinary and necessary expenses_incurred in connection with the determination collection and refund of taxes see sec_212 such deductible expenses include expenses_incurred in connection with the preparation of tax returns see sec_1_212-1 income_tax regs we find credible petitioner’s testimony that he incurred a dollar_figure expense in preparing his tax_return accordingly we find that petitioner is entitled to deduct dollar_figure in tax_return preparation fees but not the excess he reported on his return v accuracy-related_penalty we next determine whether petitioner is liable for an accuracy-related_penalty sec_6662 and b authorizes the commissioner to impose a penalty on the portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard see sec_6662 sec_1_6662-3 and income_tax regs ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which the taxpayer shows that there was reasonable_cause and that he or she acted in good_faith see sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a while petitioner did not address his liability for the accuracy-related_penalty in his petition we find that it was tried by consent see rule b case-by-case basis taking into account all of the pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on a tax professional demonstrates reasonable_cause when a taxpayer selects a competent tax adviser supplies the adviser with all relevant information and relies in good_faith on the adviser’s professional judgment see 115_tc_43 aff’d 299_f3d_221 3d cir the commissioner bears the burden of production with respect to the taxpayer’s liability for the sec_6662 penalty and must produce sufficient evidence indicating that it is appropriate to impose the penalty see sec_7491 higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position see higbee v commissioner t c pincite respondent met his burden of production in establishing the appropriateness of the penalty petitioner did not maintain sufficient records to substantiate most of the expenses underlying his deductions and the disallowed deductions in this case are directly attributable to petitioner’s failure to maintain adequate_records furthermore petitioner has not proven he had reasonable_cause for his failure to maintain adequate business records although petitioner argues that he relied on a return preparer there is no evidence in the record that his return preparer was competent and was provided all relevant information we therefore hold that petitioner is liable for a sec_6662 accuracy-related_penalty we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
